PROVOSTY, J.
The effect of the decree of this court in this case has heretofore heen explained, but the explanation does not seem to have been sufficiently explicit.
The district court rendered judgment in favor of plaintiff against the defendant, Kidd, for a certain amount of money, and accorded to plaintiff a right of mortgage to secure the payment of the debt upon, and maintained the attachment for, an undivided half of the real estate attached in this suit, and decreed that the said undivided half be seized and sold to satisfy the judgment.
The latter part of the judgment — that is to say, the part according a right of mortgage upon, and maintaining the attachment for, an undivided half of the property, and ordering same to be seized and sold — was in reality against the intervener, Mrs. Chaffraix.
The Court of Appeal annulled the judgment in so far as it was against the intervener, but left it unaffected in all other respects; that is to say, it decreed that Mrs. Chaffraix was owner of the property seized, and that said property was not subject to the mortgage, and not liable to the attachment.
On writ of review this court affirmed the judgment of the Court of Appeal in so far as said judgment decreed Mrs. Chaffraix to be owner of the land, but reversed it in so far as it had denied to Kidd (or to plaintiff, standing in the shoes of Kidd) any right to the property. This court decreed that Kidd had been a possessor in good faith, and that his rights as such had been attached, and maintained the attachment to that extent; and it decreed, further, that the case be remanded to the district court for the fixing of those rights.
It follows from this that the only thing plaintiff can do is to proceed with the case in the district court, to cause to be fixed contradictorily with the intervener the rights of Kidd as a possessor in good faith, and, after this has been done, to cause the said rights as thus fixed to be seized and sold to satisfy his judgment against Kidd.
The present application for a rule is therefore refused.